﻿148.	It is for me a privilege to come to this important podium as the spokesman for the constitutional Government presided over by Mr. Siles Zuazo, a figure of renown in the revolutionary and democratic struggle of Bolivia and Latin America.
149.	This year, when we celebrate the bicentenary of Simon Bolivar, it is cause for satisfaction for Bolivia, the favoured daughter of the Liberator, that the General Assembly has elected as its President for this session a worthy representative of Panama, Mr. Jorge Illueca. His election is a well-deserved tribute to him personally and to his experience in the Organization, and it guarantees the success of his important task.
150.	I wish to pay my respects and tribute to the outgoing President, Mr. Imre Hollai, who was so skilful in leading the proceedings of the previous session.
151.	I also wish to pay a tribute to the Secretary-General for his tireless efforts for peace and for the defence of the purposes and principles of the United Nations.
152.	It is a pleasure for me to welcome the new republic of Saint Christopher and Nevis on the occasion of its entry into the Organization.
153.	Bolivia reiterates that its foreign policy is based on observance of the permanent principles that constitute the bases of international law and those contained in the Charter of the United Nations. We confirm our adherence to the principles of the sovereign equality of States, non-interference in internal affairs of other States, the right of peoples to self-determination, respect for human rights, rejection of all forms of racial discrimination and apartheid and of all forms of colonialism, and the inadmissibility of the acquisition of territory by force. Bolivia reaffirms its wish to continue seeking improvement in the machinery for the peaceful settlement of disputes among States. We support ideological pluralism, a principle which for us implies an independent non-aligned universalist foreign policy, one devoid of any rigid ideological dogma.
154.	Bolivia, because of its position as the central country in South America, has been called "a land of contacts" and "a country of many influences". Because of this character resulting from its geographic location, Bolivia plays a role of linkage and cohesion in the continent, which makes it important to the processes of regional and sub-regional integration, particularly since it belongs to three water systems: those of the Amazon, the Plata and the Pacific. We can state with conviction, and without fear of being presumptuous or in error, that without the economic development of Bolivia, it will be difficult to make any progress in effective integration between the countries of the Atlantic and those of the Andean group.
155.	Regional or bilateral agreements to establish physical links with Pacific ports, covering the aspects of energy, industrial and agricultural development and land transportation, represent for the medium term probably the most crucial set of projects for the whole process of Latin American regional integration. Those projects, especially those relating to the physical infrastructure, will considerably reduce the distances between the Atlantic and the Pacific, thus opening up a new era for Bolivia, since without internal integration the intercontinental links would be precarious.
156.	In carrying out those actions, we consider it necessary to restructure or change the scope of the various sub regional agreements and to activate relations with our neighbours in order to make up for lost time, after the extreme isolation into which we were forced by our authoritarian regimes and erratic economic models.
157.	We must refer to one of the basic objectives of our foreign policy, which is the return to the sea. Bolivia has not renounced, nor will it ever renounce, its right to have free and sovereign access to the Pacific Ocean. With the same firmness with which we defend the principle that the conquest of territory by force grants no rights, we maintain the inalienable right of Bolivia to have a direct and useful outlet to the sea. That is a Bolivian cause, an American cause and a world cause recognized and consistently supported by the international community.
158.	On 10 October this year, we in Bolivia will celebrate the first anniversary of our return to a democratic constitutional system. To us that is a signal date because of the deep meaning it has in a world of constant struggle among internal interests and international conflicts. The peaceful transition from dictatorship to democracy united the political and social organizations and military sectors committed to the aspirations of the people. That fact is indeed a lesson in political maturity. It is the result of a lengthy and painful struggle and has come about after setbacks which ended with the recognition of the popular will, without turmoil or reprisals, without persecution or banishment. We must also mention the understanding and support that we received from the international community. The definitive consolidation of our democratic process largely depends on that continued support and understanding.
159.	The Government of Bolivia is aware of the fact that it cannot ask of its people any more courage or spirit of sacrifice, faced as they are with the most serious economic and social crisis of this century.
160.	When the democratic Government came to power a year ago, we found a country in ruins, a chaotic economic situation and a society that was morally undermined by traffic in drugs and corruption. It is enough to say that when the constitutional Government came to power, domestic production had fallen by 10 per cent, inflation amounted to 300 per cent annually, salaries had lost 50 per cent of their purchasing power and businesses were quickly going bankrupt.
161.	As far as its external position was concerned, the country was mortgaged and in default, unable to renegotiate its heavy external debt; three fourths of the value of its exports were committed to debt servicing, which drastically reduced its capacity to import even basic materials. That dramatic picture was worsened by the unfortunate fact that the country served as an active centre in the production and traffic of cocaine, activities which damaged the image of the country abroad.
162.	At the same time, the international recession hurt the weakened economy of Bolivia and further limited its possibilities for recovery.
163.	The most backward sectors, those which had suffered the most from the senseless and mistaken policies of the authoritarian governments, vehemently called for a solution of their pressing problems. Our emerging democracy was faced with a challenge that was almost impossible to meet: a disastrous internal economic situation, a severe international recession and understandable demands from huge social groups.
164.	The economic model of authoritarianism had come to an end. One of the basic requirements for its existence was missing—a continuous flow of external financing. The exclusive nature of that model benefited only a minority sector of the population.
165.	The economic structure had been distorted, with priority going to activities related to legal and illegal imports and those of commercial and financial intermediary services. The basic sectors, those which produce essential and exportable goods, had lost a significant share of the economy, thus further weakening it. With the abrupt reduction of external financing, the structure of the authoritarian political model came crashing down, thus bringing about the chaotic situation that I have just described.
166.	Given that serious situation, the democratic Government decided that drastic changes in our patterns of growth and style of development would have to be made. The economy would have to be directed towards more realism and austerity. A national revolutionary and liberating model of development was advocated not to create a populist system of distribution nor to unleash a vast statism that would sap economic energies to feed a gigantic bureaucracy. It is essentially a mixed economic system, the basic instrument of which is planning for the rigorous establishment of priorities and for the definition of functions to be fulfilled by the public, private and co-operative sectors, by ensuring compatibility of investments needed for development and income distribution.
167.	The first acts of the democratic Government reflect the intention of this development policy. Indeed, it prohibited all imports which were not strictly essential; it established a realistic exchange rate and set up exchange controls that allowed for foreign exchange to be made available only for essential purposes.
168.	The Government's annual programme began to bear fruit. There was a gradual resumption of economic activity, the rates of dismissal from government employment were stabilized, businesses ceased falling into bankruptcy and inflation decreased. The external debt was renegotiated with some brother countries in a satisfactory manner. Supplies became normalized and it was obvious that the real salaries of the majority of the population were rising.
169.	The indicators during the first semester of 1983 were encouraging: the rate of inflation had declined to less than half the level of 1982. Industrial production showed clear signs of expansion. The external sector was beginning to function smoothly to such an extent that we could see that by the end of the year there would be an increase in international reserves.
170.	That encouraging beginning of our recovery was cut off by major natural disasters which hit the country. Indeed, floods in the east and a terrible drought in the west ruined the plans and the programme of the Government. To illustrate the seriousness of the damage, I shall just mention that agricultural production will fall by 25 per cent in 1983. A decline of that magnitude means not only that there will be a serious disturbance in our socio-economic operations, but also that there will be widespread famine and great sacrifices for a people who have risked everything for its freedom.
171.	Natural disasters have affected more than 1.6 million people, that is, 25 per cent of our population. The losses we have suffered amount to approximately $900 million, an amount which equals our annual exports.
172.	In a dismal turn of fate, Bolivian democracy is undergoing a very difficult test. The assistance of the international community, together with the strength of a people that has long known how to overcome adversity, a people that well understands the meaning of determining its own future, will allow the democratic Government to face the crisis with solid backing.
173.	In this context, we wish to emphasize the initiatives of the Secretary-General to co-operate with us in overcoming those disasters, as well as the co-operation of several Members of the Organization which did not hesitate to lend us a hand in adversity. Our gratitude goes to all of them.
174.	Bolivia has always been generous and has not hesitated to co-operate in many causes when our cooperation has been sought. Suffice it to recall our contributions to the success of the cause of world democracy when we sold our tin and other strategic raw materials at low prices during the Second World War.
175.	For our State? the United Nations provides a valid forum in the continuous search for shared solutions. The developing countries firmly hope that the issues dealt with here will be given practical effect by the measures which are adopted.
176.	We hope that problems so vital for mankind as the arms race and world peace will be discussed with the responsibility they require, since the future of the planet is at stake.
177.	Our presence in this forum is a commitment to our peoples, a serious commitment to offer new hope to mankind, which is discouraged when it sees that peaceful understanding among nations is still far from being achieved and that the arms build-up process continues to be completely irrational, since existing arsenals have the military potential to ensure the destruction of mankind several times over, while in our streets the misery of outstretched hands and sick and ill-clad citizens increases.
178.	We come from peoples which urgently need to see honest concern for their destiny, apart from any collaboration by special interests in dealings which compromise our future. We believe that there is still time to achieve a dialogue that will show mature understanding of and respect for our national dignity, our national characteristics and our forms of government, arrived at with freedom and legitimacy. Anywhere in the world where there is the will on the part of the people, expressed through mechanisms of participation, citizen turn-out and the need to consolidate and strengthen political systems which respect the fundamental rights of man, there States must undertake joint efforts to support with respect the f*3ily struggle of our peoples to make our societies expressions of dignity, freedom and democracy.
179.	It is with deep concern that we see the world today facing an arms race which is alarming not only because of its destructive power but also because of the waste of resources it represents. These resources of approximately $800 billion could be used to alleviate the social and economic problems of mankind.
180.	The military expenditures of underdeveloped countries total 16 per cent of world military expenditures, while 5.9 per cent of the gross domestic product of the countries of Asia, Africa and Latin America goes to military expenditures, whereas only 1 per cent is devoted to public health and 2.8 per cent to education. The fact that countries spend on their arms race the equivalent of the annual budget of UNICEF in a mere five hours is reason for deep concern and reflection.
181.	We therefore believe that the only way for mankind to ensure its survival is to abide by the principles embodied in the Charter of the United Nations and those supported by the Movement of Non-Aligned Countries.
182.	That is why we support all United Nations activities to curb the arms race, thus freeing resources for effective international financial co-operation leading to a substantial transfer of funds to the peoples of the third world.
183.	Bolivia follows with deep concern the crisis in Central America. The escalation of violence and its devastating effects on the population are a serious problem for the entire region. We maintain that the countries of the area, like all States of the world, have the right to act with sovereignty, without interference from other States, within the framework of non-interference in internal affairs and the principles of self-determination of peoples.
184.	Bolivia expresses its solidarity with the people and Government of Nicaragua. It calls for the cessation of all foreign acts of harassment and hopes that its national liberating and non-aligned revolution will be consolidated and strengthened in a democracy reflecting the legitimate aspirations of the Nicaraguan people—in other words, with ideological and political pluralism.
185.	We support the actions of the Contadora Group, and we are certain that those efforts will open up prospects of a political solution through peaceful means acceptable to all the parties concerned.
186.	We reaffirm our support for the process of decolonization, which must continue until the final elimination of this practice. In this context, Bolivia has repeatedly expressed its support for the Argentine Republic's demand that the Malvinas Islands be returned to its sovereignty. We call on the countries concerned to abide by the resolutions of the United Nations and resume negotiations on a settlement of the dispute. We also express our concern over the growing militarization of that area.
187.	We categorically reject apartheid and all forms of racial discrimination, which offend human dignity. Bolivia reaffirms its support for the various resolutions adopted by the General Assembly and the Security Council on this subject.
188.	Bolivia defends the sovereignty of States and the right of peoples to self-determination. Consequently, we support the Secretary-General's efforts to bring about a just and permanent settlement of the crises in Kampuchea, Cyprus and Afghanistan.
189.	With reference to the problem of Palestine, we support all actions by the United Nations to achieve a lasting peace in the Middle East. We reaffirm that territorial conquest is inadmissible from any standpoint, and therefore we appeal to Israel to withdraw from the occupied Arab territories.
190.	In the certainty that peace is possible only through observance of the principles embodied in the Charter, Bolivia urges the withdrawal of all foreign forces from Lebanon, as a way of guaranteeing the independence and sovereignty of that country.
191.	We wish to emphasize our concern over the war between Iran and Iraq and join in the requests to both parties to put an end to the conflict.
192.	Bolivia supports the process leading to the independence of Namibia within the framework of Security Council resolution 435 (1978) and considers that Walvis Bay is an integral part of that territory.
193.	With regard to the serious problem of drug trafficking, we must honestly state that bilateral efforts are very limited in scope. The levels of production, the distribution networks and the economic power this traffic entails demand agreements of greater scope and effectiveness. Thus, we advocate multilateral agreements among countries which produce coca and/or cocaine and countries affected by the consumption of their products. Only by a joint effort based on true political will shall we be able to attack a problem which could become uncontrollable even for the most powerful countries.
194.	The people of Bolivia, which has lived through the tragedy of dictatorship, repression and the trampling of the most basic human rights, has in this last year experienced a total change in this area, a change which reflects full respect for human dignity and absolute freedom for the Bolivian citizen today, who is protected not only by an internal legal structure, but also by international legal instruments.
195.	Since 10 October 1982, Bolivia has acceded to all human rights instruments deposited at the United Nations.
196.	We support all actions of the Organization and all efforts of the Governments represented here aimed at alleviating grievous situations such as violations of human rights which unfortunately still exist in many places in the world.
197.	The crisis in Latin America is of such dramatic proportions that the President of the World Bank himself has just said that the debt of the third world is a time bomb.
198.	This situation implies serious risks to the stability and social peace of our nations. We have not made sufficient progress to change the causes of this imbalance threatening to destroy the productive sector of Latin America.
199.	Actually, one might even say that in some circles the Latin American crisis is not perceived as a risk in relations between industrialized countries and poor nations, but rather as an opportunity to assert the dependent and marginal nature of its inclusion in the international economy.
200.	In fact the scope of the economic problems in Latin America has severely weakened its international presence, a situation which is taken undue advantage of by transnational banks and corporations, whose motives are in no way guided by a long-term view of the situation required in North-South relations at this crucial juncture.
201.	Some time ago, economists coined a new word to describe a phenomenon which escaped traditional definition, and that was the beginning of the term "stagnation", which brought together the elements of stagnation and inflation which were, up to then, considered opposed to each other. Today, to describe the Latin American reality, one would have to coin a new term, "reflections", to define economic recession which together with inflation undermines the economic and social structure of Latin America.
202.	What is more, the actors and the parameters in international economic relations have changed. The transnational private banks are now at the centre of everything and have become the protagonists, following the curious process which came after the oil crisis and the recycling of the financial resources which became known as petrodollars.
203.	This change has brought about such a gap that transnational banking has become a "bankocracy" which views the world only through impersonal numbers and devalued the very presence of the nation State in countries of the North and even more so in countries of the South.
204.	In order to resolve this problem, Governments and international agencies must reassess the role which this "bankocracy" tries to monopolize.
205.	A political dialogue is necessary at government level between industrialized nations and developing countries, in order to examine and resolve with an eye to the future and with authority, the problems of commercial treatment, protectionism and the renegotiation of the external debt of the third world. We cannot continue on this unbalanced, if not erratic, course of recent times. The struggle between Governments and transnational banking should not only be limited to analysis of amounts, terms and rates; there must be political agreement among nation-States of the North and South to fix parameters for specific negotiations.
206.	Bolivia attaches priority to the North-South global negotiations and considers that the United Nations is the most appropriate forum for that dialogue.
207.	The constitutional President of my country, Mr. Sites Zuazo, when he was Vice-President of the Republic, came to the General Assembly in 1952 as head of the Bolivian delegation at the seventh session, and he stated in this same Hall:
"it is disquieting to consider the tremendous power and correspondingly great responsibility of the great Powers which, constrained as they are to proceed in accordance with a rigid pattern in keeping with their domestic policies, have been unable to lay the foundation for a stable peace which would enable their peoples and the peoples everywhere to live in the hope of a better world." 
He continued:
"Our emotion becomes anxiety when, as the representatives of small nations, we realize that we can contribute very little, indeed almost nothing, to the elimination of the conflicts among the great Powers. Yet, at the same time, we understand that it is our duty to co-operate constructively in the work of the United Nations, which seeks to build good-neighbourly relations". Despite the 31 years that have elapsed, that message is still valid, and today our peoples feel the same anxiety and the same hope of achieving a more just world. Today as then, Bolivia reiterates its trust that the efforts of the United Nations will secure peaceful co-existence for the human race.
 

